18-23094-rdd        Doc 37      Filed 11/08/18          Entered 11/08/18 15:27:44 Main Document
                                                      Pg 1 of 2
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:                                                                  Chapter 11

LEEBER REALTY LLC                                                  Case No. 18-23094-rdd

                      Debtor.
-------------------------------------------------------x

               AMENDED ORDER PURSUANT TO 11 U.S.C. § 362(d)
         MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

        Upon the motion, dated August 8, 2018 (the “Motion”), of Flushing Bank (with any

subsequent successor or assign, the “Creditor”), for an order, pursuant to section 362(d) of title

11 of the United States Code (the “Bankruptcy Code”), vacating the automatic stay imposed in

this case by section 362(a) of the Bankruptcy Code as to the Creditor's interests in 21 Route 59,

Nyack, New York (the “Property”) to allow the Creditor’s enforcement of its rights in, and

remedies in and to, the Property; and due and proper notice of the Motion having been made on

all necessary parties; and the Court having held a hearing on the Motion on October 18, 2018;

and the above-captioned debtor (the "Debtor") having opposed the relief requested in the Motion

(the "Objection"); and upon all of the proceedings had before the Court; and after due

deliberation and sufficient cause appearing, it is hereby

        ORDERED that the Motion is granted as provided herein; and it is further

        ORDERED that the automatic stay imposed in this case by section 362(a) of the

Bankruptcy Code is vacated under section 362(d) of the Bankruptcy Code as to the Creditor’s

interests in the Property to allow the Creditor’s enforcement of its rights in, and remedies in and

to, the Property, including, without limitation, loss mitigation, foreclosure and eviction

proceedings, and it is further

        ORDERED that the automatic stay under section 362(d) of the Bankruptcy Code is not

vacated with respect to the litigation pending in the United States District Court for the Southern

                                                           1
18-23094-rdd      Doc 37      Filed 11/08/18    Entered 11/08/18 15:27:44        Main Document
                                               Pg 2 of 2




District of New York entitled Leeber Realty LLC v. Trustco Bank, Case No. 17-cv-02934-KMK-

LMS (the “Trustco Litigation”), including, but not limited to the issues raised and the rents

which are the subject of the Trustco Litigation. This order does not permit the State Court

receiver to exercise any rights or control over the Trustco Litigation or the rents which are the

subject of that action, and it is further

        ORDERED, that the automatic stay shall not preclude or impede the Debtor’s ability to

continue prosecuting the Trustco Litigation.

Dated: November 8, 2018
       White Plains, New York


                                        /s/Robert D. Drain
                                        HON. ROBERT D. DRAIN
                                        UNITED STATES BANKRUPTCY JUDGE


Stipulated as to form and content


_/s/________________________
Joseph J. Haspel, Esq.
Attorney for the Debtor
1 West Main Street
Goshen, New York 10924
845-294-8950

_/s/________________________
Antonia M. Donohue, Esq.
Jaspan Schlessinger
300 Garden City Plaza
Garden City, New York 11530
516-393-8217




                                                 2
